Citation Nr: 1436424	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-07 295 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability, status post-operative herniated nucleus pulposus with arachnoiditis.

3.  Entitlement to service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had honorable service in the U.S. Marine Corps from March 1970 to March 1972, and service characterized by the service department as under conditions other than honorable from March 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2010.  A transcript of his hearing is of record.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The case was previously remanded by the Board in November 2010 for additional development to include obtaining additional VA treatment records and any medical records associated with Social Security Administration disability benefits.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has hypertension that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a back disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A back disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  A letter dated in October 2005 informed him of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  Additionally, in light of the denial of the Veteran's service connection claims, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service personnel records and relevant VA and private medical records are in the file.  The Veteran's service treatment records could not be obtained, and the Veteran was informed of this development in a January 2007 letter.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a 'heightened duty' to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Records from the Social Security Administration (SSA) have also been found unobtainable.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records or SSA records would be futile.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, the record does not indicate that the Veteran's hypertension or low back disorder may be associated with service, as there is no credible lay or medical evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal. 

Rules and Regulations

The Veteran is seeking entitlement to service connection for a back disorder due to an injury in service.  The Veteran also asserts hypertension and a psychiatric disorder due to active duty. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, '[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.'  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and cardiovascular-renal disease including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because neither hypertension nor arthritis was medically diagnosed within one year of discharge from his period of honorable service.  Because the Board can only consider the period of honorable service from March 1970 to March 1972 for the purposes of determining entitlement to service connection, the March 1975 diagnosis of hypertension does not qualify as falling within the one-year presumptive period, so service connection for hypertension on a presumptive basis is not warranted.  38 C.F.R. §§ 3.4, 3.12, 3.307, 3.309.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

Hypertension

The Veteran asserts he has hypertension incurred during active service.  As noted above, service connection is not warranted on a presumptive basis and the Board notes that service treatment records are not included in the claims file. 

VA progress notes dated from March 1975 to the present indicate a diagnosis of hypertension, however, there is some discrepancy as to when the hypertension started.  In a March 1975 VA progress note, the Veteran reported he has hypertension and that he has been off medication for 2 months.  In a July 1975 VA follow-up, the examiner noted the Veteran had high blood pressure since 1970, variously treated.  In a May 1976 VA progress note, the examiner noted the Veteran has high blood pressure for four years.  He was treated off and on and is currently on medication.  In a March 1982 medical history report, the physician noted a diagnosis of hypertension with an onset in 1969.  In a July 1994 VA progress note, the examiner noted the Veteran has a history of hypertension for 20 years. 

During an August 2010 Board hearing, the Veteran testified that he never had a problem with hypertension prior to military service and that he was treated for high blood pressure in 1972 at Camp Lejune, North Carolina.  He stated that at that time, he was trying to reenlist into the Marine Corps and for a short term, they would not allow him to reenlist because of his elevated blood pressure.  He was medicated and his blood pressure was lowered and he was allowed to reenlist into the Marines.  He stated that his next treatment was in 1975 at the VA medical center in Durham, North Carolina.  The Veteran then went on to state that this hypertension preexisted service and that, at that particular time, his blood pressure was too high for enlistment.  After a week of medication, his blood pressure went back down, he stopped taking medication, and was allowed to reenlist.  The next time he was treated was in 1975.  

Taking into account all relevant evidence, the Board finds that entitlement to service connection for hypertension, is denied.  The Board notes that there is some ambiguity as to whether the Veteran's hypertension preexisted service.  As noted above, a 1982 medical history report indicated a diagnosis of hypertension with an onset in 1969, prior to the Veteran's active service.  The Veteran also reported that his hypertension preexisted service during his August 2010 Board hearing.  However, the treatment notes seem to have been based on the Veteran's reported history as there is no objective evidence of hypertension diagnosed at that time and no examination report indicating high blood pressure on enlistment.  Accordingly, the Board finds that the evidence does not clearly and unmistakably establish a preexisting hypertension disability.

The Board recognizes that there is some lay evidence that the Veteran had hypertension during his period of honorable service from March 1970 to March 1972.  However, the Board, again, notes that these findings were based on the Veteran's reported history and the Board does not find the Veteran's reported history credible as there are inconsistencies that diminish the reliability of the Veteran's current claim.  As noted above, the Veteran has reported the onset of his hypertension to be in 1969, 1970, 1972, and 1974.  Based on the Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports the onset of his hypertension at issue to have been in service.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ('A credible witness is one whose statements are within reason and believable....').  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Objective evidence of a diagnosis of hypertension is first shown in 1975, more than 3 years after his period of honorable service and cannot be presumed to have been incurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between hypertension diagnosed post-service and events during the Veteran's active service and no credible evidence of continuity of symptomatology since service.  Neither the Veteran have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for hypertension is not warranted.

In summary, considering the medical evidence of record, the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss or hypertension.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 1 Vet. App. 49.

Back

The Veteran maintains that he sustained an injury to his back from during active service, however, as noted above, service treatment records are unavailable.   
 
Post-service VA progress notes indicate the Veteran first complained of back pain in an April 1976 note.  At that time, the Veteran reported he has pain in the left side radiating to this back.  He complained of occasional nausea.  The diagnosis was pharyngitis, probably bacterial. 

In a February 1977 VA progress note, the Veteran reported he injured his back while working 2 weeks ago.  He was given medication for relief.  The diagnosis was acute lumbosacral sprain.  

In a March 1994 VA progress note, the Veteran reported he has a history of injury in the military (paratrooper), and he now has left foot and ankle pain. 

In an August 1995 VA progress note, the Veteran presented with complaints of an acute back injury.  He reported he injured his back while lifting a heavy object at work.  He has had pain and discomfort slowly increasing for a week.  The diagnosis was acute back/muscular injury.  

In a September 1995 private treatment record, the Veteran reported he injured his low back twice in the last several weeks.  Once while working and once in a motor vehicle accident.  Since that time, he has been having back pain radiating into his left leg.  X-rays of the lumbar spine were normal.  

A September 1995 private note showed mild spurring throughout the lumbar spine without other significant abnormality. 

An October 1995 private MRI report showed mildly eccentric posterior bulge of the L4-L5 disc which is slightly greater to the left of the midline.  The left L4-L5 neural foramen is at the lower limits of adequacy.  There was very mild posterior bulging of the L4-L4 and L5-S1 discs and early degenerative changes of both L4-L5 facet joints and the right L5-S1 facet joint.  

In December 1995, the Veteran underwent a decompression laminectomy and foraminotomy.

In VA progress notes dated in September 1997, July1999, and October 2000, the Veteran complained of chronic back pain.  

In a December 1999 letter, the Veteran reported he has had severe back pain for many years. 

A December 1999 private physician statement included a diagnosis of degenerative disc disease of the L5-S1.  

During an April 2000 VA examination, the Veteran reported he hurt his low back in 1995 in a motor vehicle accident.  He was not in service at the time.  He was hospitalized in Henderson, North Carolina and had surgery on his back for a herniated disc, and then underwent repeat surgery for spinal fluid leak.  He complained he now has constant pain.  The Veteran reported he was working in 1995, but has not been able to return to work since the motor vehicle accident.  After a physical examination, the diagnosis was back injury, postoperative herniated nucleus pulposus and postoperative spinal leak with residuals.  An associated x-ray report showed degenerative changes of the lumbar spine with osteophytes present. 

In a May 2000 statement, the Veteran asserted that the history and severity of his condition dates back to December 1994 when he began treatment at Vance Orthopedic Clinic.   

A January 2001 letter from the Veteran's private physician indicates the Veteran is status-post lumbar spine surgery with arachnoiditis and severe pain. 

In a November 2006 claim, the Veteran asserted that he injured his back while running an obstacle course during basic training.  He was treated in sick call with pain pills and complained the rest of his time in service.  

In a March 2009 supplemental appeal, the Veteran asserted he had two injuries to his back when a drill instructor sat on him to get him into the correct position.  He reported that he asked to go to sick bay, but the first time he was not allowed.  After the second injury, he was allowed, but not until the next day. 

During an August 2010 Board hearing, the Veteran testified that he injured his back during basic training on an obstacle course.  He reported that after he fell, he reported to his drill instructor that he hurt his back.  He was called names, but went to sick bay.  He reported he was not prescribed medication, but was given light duty.  He indicated it was the only time he was treated for his back.  After he was discharged, he reported he saw a private doctor for his back in 1975, but then it was many years before he saw another doctor for his back complaints.  

The evidence clearly shows that the Veteran has a diagnosis of a back disorder.  Thus, the crucial inquiry is whether the Veteran's current low back disorder is related to any incident in service.  For the reasons and bases set forth below, the Board concludes they are not.

The Veteran asserts he hurt his back due to an injury in service.  As noted above, service treatment records are unavailable. 

Objective evidence of a diagnosis of chronic back disorder is first shown in 1995, more than 22 years after separation from active service and cannot be presumed to have been incurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current back disorder diagnosed post-service and events during the Veteran's active service.  Neither the Veteran have presented, identified, or alluded to the existence of, any such opinion.  Consequently, the Board finds that entitlement to service connection for a current back disorder is not warranted.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the treatment records contain contrary reports that his back problems did not began until his 1995 injuries more than 20 years after service.  In addition, prior to his 1995 back injury, the Veteran sought treatment for additional issues, including left foot and ankle pain which he attributed to service.  Though the Veteran was complained of back pain in an April 1976 note and a February 1977 VA progress note, the diagnoses was pharyngitis and acute, or temporary, lumbosacral sprain.  The Board finds it reasonable to conclude that had the Veteran been experiencing on-going back problems since service that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed back disability is credible.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements which have been found not credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for a low back disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back disability, status post-operative herniated nucleus pulposus with arachnoiditis, is denied.


REMAND

Unfortunately, further development is necessary in the instant case.  The Veteran contends, in essence, that he has an acquired psychiatric disorder due to active service.

VA treatment records indicate a February 1980 assessment of rule out schizophrenia with psychotic depression (probably traumatic war neurosis), rule out temporal lobe seizures, and rule out alcohol addiction.  The examiner noted "how much has the Vietnam War played into this person's illness?"

In this case, the Veteran has never been provided a VA examination.  As there is indication that the Veteran's active duty service may have contributed to his current psychiatric disorder, the Board finds the AOJ should schedule the Veteran for a VA psychiatric examination by a VA psychiatric professional to determine whether the Veteran suffers from an acquired psychiatric disorder related to his time on active duty.  In this regard, the Board notes that the Veteran served in the U.S. Marines, and received the Vietnam service medal.  However, the evidence does not appear to affirmatively establish that he actual set foot in the Republic of Vietnam during the Vietnam error.  The RO appears to have provided him the opportunity to submit evidence or argument establishing such service in regard to potential VA benefits related to Agent Orange exposure; however, the Veteran did not respond.  Nevertheless, given that he did service during the Vietnam Era, the Board finds that the February 1980 assessment is sufficient to meet the low threshold for obtaining a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed psychiatric disorder since November 2006.  After the Veteran has signed the appropriate releases, those records not included in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current acquired psychiatric disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was caused or aggravated by active service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the October 2012 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


